Jfottrtlj Cotirt of gfppeate
                                   Ismn JKntonio, Texas'

                                           January 17.2014


                                      No. 04-13-00705-CR


                                           Adam A YALA,
                                              Appellant


                                                 v.




                                     The STATE of Texas.
                                             Appcllee/s


                   Tom the 227lh Judicial District Court, liexar County. Texas
                                  Trial Court No. 2O13CR1O53
                         Honorable Philip A. Ka/en, Jr.. Judge ('residing



                                           () R 1) E R


       Appellant's motion for extension of lime to file a brief is granted in part. We order
appellant's brief due February 14,2014.




       IN WITNESS W1II-RROI-. 1 have hereunto set my hand and afllxed the seal of the said
court on this 17th dav of January. 2014.




                                                      Keith 1-. llotllc'   '
                                                      C'lerk of Court

           V